Exhibit 99.1 (An Exploration Stage Company) Consolidated Financial Statements March 31, 2010 (unaudited) (Expressed in Canadian Dollars) Quaterra Resources Inc. (An Exploration Stage Company) Consolidated Balance Sheets (Unaudited and Expressed in Canadian dollars) March 31, 2010 December 31, 2009 Assets Current assets: Cash and cash equivalents $ $ Restricted cash - Investment Notes 3 & 5(e) Other receivables Prepaids and deposits Amount due from Joint Venture Partner Note 5(a) Equipment Note 4 Mineral properties Note 5 Reclamation bonds $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued liabilities $ $ Due to related parties Note 8 Shareholders' Equity Share capital Note 7 Contributed surplus Accumulated other comprehensive loss ) ) Deficit ) ) $ $ Nature of operations (Note 1) Commitments (Note 9) (See accompanying notes to consolidated financial statements) Approved on behalf of the Board of Directors: “Thomas Patton” (signed) “Robert Gayton” (signed) Thomas Patton Robert Gayton Page 2 of 27 Quaterra Resources Inc. (An Exploration Stage Company) Consolidated Statements of Operations (Unaudited and Expressed in Canadian dollars) Three months ended March31, General Administrative Expenses Administration $ $ Amortization Consulting Directors' and officers' fees Investor relations and communications Office and general Professional fees Regulatory fees and taxes Salaries and benefits Stock-based compensation (Note 7(c)) Transfer agent Travel and promotion Operating Expenses ) ) Other General exploration costs ) ) Foreign exchange loss ) ) Interest income Interest and financing charges ) ) Joint venture administration fee ) ) Loss for the period ) ) Unrealized loss on investment ) - Comprehensive loss for the period ) ) Loss per share - basic and diluted $ ) $ ) Weighted average number of common shares outstanding (See accompanying notes to consolidated financial statements) Quaterra Resources Inc. (An Exploration Stage Company) Consolidated Statements of Cash Flows (Unaudited and Expressed in Canadian dollars) Three months ended March 31, Operating Activities Net loss for the period $ ) $ ) Items not involving cash: Amortization Stock-based compensation Shares issued for services Interest expense on convertible notes - Unrealized foreign exchange (gain) loss - ) ) Changes in non-cash working capital Other receivables ) Prepaid and deposits ) Accounts payable and accrued liabilities Due to related parties ) Cash used in operating activities ) ) Financing Activities Shares issued for cash, net of share issue costs Net proceeds from convertible notes - Cash provided by financing activities Investing Activities Expenditures on mineral properties ) ) Due from Joint Venture partner ) Purchase of equipment ) - Refund of reclamation bonds - Restricted cash ) - Cash used in investing activities ) ) Increase (decrease) in cash during the period ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental Cash Flow Information - Note 12 (See accompanying notes to consolidated financial statements) Page 3 of 27 Quaterra Resources Inc. (An Exploration Stage Company) Consolidated Statements of Shareholders’ Equity (Unaudited and Expressed in Canadian dollars) Common Shares Convertible Contributed Accumulated Other Comprehensive Shares Amount Notes Surplus Deficit Loss Total Balance at December 31, 2008 $ )
